DETAILED ACTION
Status of Claims
1. 	This office action is in response to reply dated 12/23/2021.
2. 	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.

Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
The independent claims recite the steps of – reviewing and extracting financial transaction information from user account; associating securities to each transactions; 
See SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018) (“selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis” are abstract concepts similar to the claims in Electric Power Group); 
Intellectual Ventures v Capital One Bank (Fed. Cir. 2015) (“tracking financial transactions to determine whether they exceed a pre-set spending limit (i.e., budgeting)”; “The abstract idea here is not meaningfully different from the ideas found to be abstract in other cases before the Supreme Court and our court involving methods of organizing human activity”); 
Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. Apr 30, 2019) (“The claims are focused on providing information to traders in a way that helps them process information more quickly, ’556 patent at 2:26–39, not on improving computers or technology.”).
The dependent claims merely limit the abstract idea to – downloading transactions, aggregate into a single fund transfer, calculating investment amount, investing in a cash account, identifying and reporting a publicly traded company from transaction and searching database for available securities – that are also abstract.
Hence under Prong One of Step 2A, the independent claims recite a judicial exception such as Certain Methods of Organizing Human Activity

Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional element(s) recited in the claims, beyond the abstract idea, are: a computer and a user computing device.  As per Para [0019] of the Specification, the user computing device encompasses laptop, desktop, smart phone, tablet, a server or combinations thereof.  Examiner thus notes that the additional elements have been recited at a high level of generality.  
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – downloading transactions, aggregate into a single fund transfer, calculating investment amount, investing in a cash account, identifying and reporting a publicly traded company from transaction and searching database for available securities – using generic computer components.  Thus, they are not indicative of integration into a practical application.
The focus of the claims is not on any improvement in computers as tools, but on the performance of independently abstract ideas that merely use computers as tools.  Steps that do nothing more than spell out what is means to “apply it on a computer” cannot confer patent eligibility.  
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional element of using a computer and user device to perform the steps of – reviewing and extracting financial transaction information from user account; associating securities to each transactions; calculating investment amount for each transactions; initiating fund transfer for each transaction; and investing in securities related to vendor of each transactions – amounts to no more than mere instructions to apply the judicial exception using a general purpose computer which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the claims fail to transform the abstract idea of – reviewing and extracting financial transaction information from user account; associating securities to each transactions; calculating investment amount for each transactions; initiating fund transfer for each transaction; and investing in securities related to vendor of each transactions – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Globe et al. (US 2015/00915150 A1).

Claim 1:
A method for automated investment, the method comprising: 
initiating a computer automated review of one or more consumer or financial transactions from a user connected account; 
(See Globe: Para [0120] (“Additionally, securities in the user's watch list may be monitored over time to review performance with respect to the user's actual or virtual investment objectives.”)
extracting, through the use of a computer, information from the transaction relating to the amount of the transaction and the vendor with whom the transaction was initiated; 
obtain first transaction data associated with a first user”), [0038] (“select an amount and periodic payment date for making payments to an identified payee from the user's selected financial account”), [0067] (“In certain aspects, the obtained transaction data may also include information identifying a corporate parent of Ben & Jerry's™ (i.e., Unilever™),”), [0068] (“For example, transaction server 142 may access and analyze information stored in one or more data storages that enables it to identify available securities that include common stock and corporate bonds issued by Unilever™, which provides different types of products, such as Ben & Jerry's™ (ice cream), Good Humor™ (ice cream), Dove™ (personal products), and Axe™ (personal products).”)
associating, through the use of a computer, one or more available securities related to the vendor of each transaction; 
(See Globe: Para [0057] (“identifying one or more securities (e.g., “suggested” securities) that are related to the user's recent purchases of goods and services”)
calculating, through the use of a computer, an investment amount of each transaction based on a calculated round up value; 
(See Globe: Para [0097] (“maximum value of all securities and cash within the actual or virtual investment portfolio”)
initiating one or more electronic funds-transfers for each transaction in the amount of said investment amount, initiating a single electronic funds-transfer in the amount of an aggregate of investment amounts, or combinations thereof; and 
(See Globe: Para [0038] (“initiated transfer of funds, and may populate the data record with information associated with the initiated transaction”)
electronically investing said investment amount in said one or more available securities related to the vendor of each transaction.
selling 75 shares of General Mills™ common stock to finance a purchase of 75 shares of Unilever™ stock”)

Claim 11 is similar to claim 1 and hence rejected on similar grounds.

Claim 2:
downloading said one or more transactions from said user connected account prior to said review.
(See Globe: Para [0120])

Claim 12 is similar to claim 2 and hence rejected on similar grounds.

Claim 3:
wherein the electronic funds-transfers for one or more transactions for a user-connected account are aggregated into a single electronic funds-transfer then associated with each transaction and associated available security.
(See Globe: Para [0038])

Claim 13 is similar to claim 3 and hence rejected on similar grounds.

Claim 4:

(See Globe: Para [0101])

Claim 14 is similar to claim 4 and hence rejected on similar grounds.

Claim 5:
whereby the investment amount of each transaction is calculated as a result of a roundup value set as a fixed value over a transaction as selected by a user, a fixed value selected by a computer, a percentage value of the transaction amount as selected by a user, a percentage value of the transaction amount selected by a computer, the difference between the transaction amount and the next highest whole dollar, or combinations therof.
(See Globe: Para [0121])

Claim 6:
wherein said rounded value is the nearest whole dollar value in excess of the transaction value, or a user pre-defined value in excess of the transaction value.
(See Globe: Para [0101])

Claim 15 is similar to claim 6 and hence rejected on similar grounds.


wherein said one or more available securities associated with each transaction is based on the associated transaction information, or based on user pre-defined available security for one or more transactions.
(See Globe: Para [0031] 

Claim 16 is similar to claim 7 and hence rejected on similar grounds.

Claim 8:
investing said investment amount in a cash holding account to be invested based on a user pre-defined available security or to be held in cash if no available security can be associated with a transaction.
(See Globe: Para [0101])

Claim 17 is similar to claim 8 and hence rejected on similar grounds.

Claim 9:
wherein said investment of said investment amount for a particular transaction is for the purchase of a whole, a portion, or a fractional interest of said available security based on the roundup value.
(See Globe: Para [0101])

Claim 18 is similar to claim 8 and hence rejected on similar grounds.

Claim 10:
wherein said associating one or more available securities with each transaction further comprises: 
identifying a text feature from said one or more reviewed transactions; 
transcribing said text feature into usable form by comparing said feature to a database of publicly traded companies and identifying the publicly traded company associated with the transaction; and 
reporting said publicly traded company associated with said transaction.
(See Globe: Para [0068])

Claim 19 is similar to claim 9 and hence rejected on similar grounds.

Claim 20:
wherein said server communicates transaction amounts, inventory of share investments, and other information associated with a particular user account to said user communication device.
(See Globe: Para [0019], [0024])

Claim 21:
allowing a user to enter one or more terms to search, comparing the search term to the database of available securities and associated information, affiliates, subsidiaries, trademarks, characters, spokespersons, likeness, product specifications, product uses, 
(See Globe: Para [0039])

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
101
Applicant asserts that office action fails to identify a single abstract idea that falls into one of the enumerated categories.
In response is Applicant is directed to Prong One of Step 2A above including case law such as SAP America, Intellectual Ventures and Trading Technologies.  Investing in securities has been fundamental economic practice since time immemorial.  Therefore, for the Applicant to suggest – that a claim directed to investing funds in one or more securities does not fall under the grouping of Certain Methods of Organizing Human Activity under the 2019 Guidance – is simply not credible.
Here, the additional elements do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).  Hence, the claims fail to integrate the abstract idea into a practical application.  See Office Guidance, 84 Fed. Reg. at 55.

In response, Examiner notes that Applicant completely misapprehends controlling precedent.  Under the Berkheimer memorandum, the Examiner is only required to show that the additional elements – such as, a processor – are well-understood, routine and conventional (WURC) features in the prior art.  The Examiner is not required to show (a) the abstract idea, or (b) the abstract idea in combination with the argued additional elements, is similarly WURC.  Berkheimer does not stand for the proposition that every claim limitation in combination is required to be significantly more.  Rather Berkheimer requires that only the additional elements, beyond the abstract idea, must be more than well-understood, routine and conventional (WURC).
To the extent that Applicant contends that the recited limitations other than the computer and user computing device, namely the steps of initiating, extracting, associating, calculating, transferring, and investing add significantly more than the abstract idea, these limitations are not additional elements beyond the abstract idea, but instead are part of the abstract idea.  See Aatrix Software, Inc. v. Green Shades Software, Inc., (Fed. Cir. 2018) (“[T]he ‘inventive concept’ cannot be the abstract idea itself.”).  Claim limitations describing the excluded subject matter cannot satisfy the second step of the Alice analysis. See BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018) (“It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.”).

The evidence relied on for the above rejection consists of:
(a) Applicant's Specification and Drawings (See Para [0019])
(b) Supreme Court and Federal Circuit cases that recite concepts similar to the current claims (e.g. Intellectual Ventures I LLC v. Capital One Financial Corp.)
(c) MPEP: 2016.05 (d) Well-Understood, Routine, Conventional Activity [R-10.2019]
Hence, the Berkheimer standard has been satisfied.
For the above reasons, Applicant’s assertions are not persuasive.
103
Applicant argues that with respect to the limitation of “extracting, through the use of a computer, information from the transaction relating to the amount of the transaction 
In response Examiner notes that Globe Para [0067] teaches that the obtained transaction data may also include information identifying a corporate parent of Ben & Jerry's™ (i.e., Unilever™); Globe Para [0068] teaches transaction server 142 may access and analyze information stored in one or more data storages that enables it to identify available securities that include common stock and corporate bonds issued by Unilever™, which provides different types of products, such as Ben & Jerry's™ (ice cream), Good Humor™ (ice cream), Dove™ (personal products), and Axe™ (personal products).  Hence, Globe teaches the limitation of extracting information from the transaction relating to the amount of the transaction and the vendor (Unilever) with whom the transaction was initiated because the customer is buying Unilever products such as Ben & Jerry’s, Dove, Axe, etc.
Applicant argues that, with respect to the limitation of “associating, through the use of a computer, one or more available securities related to the vendor of each transaction,” Globe Para [0057] teaches “suggested” securities and requires user devices access online portal which is not required in the claims.
In response Examiner notes that whether or not Globe requires access to an online portal, does not change the fact that it teaches associated the Unilever security to the vendor Unilever via products such as Ben & Jerry’s, Dove, Axe, etc.
Applicant argues that with respect to the limitation of “calculating, through the use of a computer, an investment amount of each transaction based on a calculated round up value,” Globe Para [0097] teaches rebalancing but the present invention does not 
In response, Examiner notes that any rebalancing would necessarily require rounding up of investment values to the nearest dollar and hence Globe teaches this limitation.
Applicant argues that with respect to the limitation of “initiating one or more electronic funds-transfer for each transaction in the amount of said investment amount,” Globe Para [0038] teaches to merely facilitate a portal for transferring funds but doesn’t rely on user action to perform the step.
In response, Examiner notes that it would have been obvious to a person of ordinary skills in the art to transfer funds necessary to purchase stock, e.g. 75 shares of Unilever stock. (Para [0101]).
Applicant argues that, with respect to the limitation of “electronically investing said investment amount in said one or more available securities,” Globe Para [0094] teaches rebalancing process after identifying rebalancing strategies whereas the present invention performs no such analysis but simply invests.
In response, Examiner notes that rebalancing entail investment because rebalancing often involves selling certain stocks and buying other stocks.  For example, as per Para [0094] – [0095] of Globe, if the original investment portfolio contains 150 General Mills stock but no Unilever stock then rebalancing would consist of selling 75 shares of General Mills and buying 150 shares of Unilever stock which would be an investment in Unilever.
For the above reasons, Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693